02-11-372-CV





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NO. 02-11-00372-CV
 
 



TOM FRANKLIN


 


APPELLANT



                                                                                                                             
V.
 



U.S. BANK NATIONAL ASSOCIATION


 


APPELLEE



 
                                                                                                                             
------------
 
FROM THE
236TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Appellant Tom Franklin attempts a pro se appeal
of the trial court’s September 20, 2011 order granting appellee U.S. Bank
National Association’s motion for nonsuit.
          On December 28, 2011, we sent appellant a
letter informing him of our concern that we lacked jurisdiction over the appeal
because the trial court’s order granting appellee’s motion for nonsuit did not
appear to be an appealable order.  We stated that unless appellant or any party
desiring to continue the appeal filed with the court on or before January 9,
2012, a response showing grounds for continuing the appeal, we would dismiss
the appeal for want of jurisdiction.
          Appellant has filed a response, but it does
not show grounds to continue the appeal.  Therefore, we dismiss the appeal.[2] 
See Tex. R. App. P. 42.3(a), 43.2(f); Travelers Ins. Co. v. Joachim,
315 S.W.3d 860, 862 (Tex. 2010) (stating that a nonsuit renders the merits of
the nonsuited case moot); see also City of Dallas v. Albert, No.
07-0284, 2011 WL 3796339, at *5 (Tex. Aug. 26, 2011) (stating that when a claim
is nonsuited, the controversy as to that claim is extinguished, the merits
become moot, and jurisdiction as to the claim is lost).
 
                                                                             PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL, JJ.
 
DELIVERED:  January 26, 2012




[1]See
Tex. R. App. P. 47.4.


[2]We
need not address the grounds presented in appellee’s December 2, 2011 motion to
dismiss for want of jurisdiction, rendered moot by our resolution here.